 1
 2
                      UNITED STATES DISTRICT COURT
 3
                      EASTERN DISTRICT OF CALIFORNIA
 4
 5   ALANIZ, et al.                            CASE NO: 1:15-cv-1063-LJO-SAB
                                               CASE NO: 1:14-cv-2085-LJO-SAB
 6                      PLAINTIFFS,            CASE NO: 1:15-cv-1901-LJO-SAB
     v.                                        CASE NO: 1:15-cv-0607-LJO-SAB
 7
     SCHWARZENEGGER, et al.                    CASE NO: 1:15-cv-1369-LJO-SAB
 8
                        DEFENDANTS.            ORDER RE STIPULATION TO
 9                                             CONTINUE HEARING
10   BATES, et al.

11                      PLAINTIFFS,
     v.
12
     SCHWARZENEGGER, et al.
13
                        DEFENDANTS.
14
     BIRGE, et al.
15
                        PLAINTIFFS,
16   v.
17   SCHWARZENEGGER, et al.
18                      DEFENDANTS.
19
     ALTAMIRANO, et al.
20
                        PLAINTIFFS,
21   v.
22   SCHWARZENEGGER, et al.
23                      DEFENDANTS.

24   APARICIO, et al.
25                      PLAINTIFFS,
26   v.

27   SCHWARZENEGGER, et al.
                        DEFENDANTS.
28
29
30
                                      PAGE 1
31
 1        Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:
 2            1.      The hearing on Defendants’ motion to dismiss in the above reference
 3                    actions is CONTINUED from June 18, 2019 to July 31, 2019, at 10:00
 4                    a.m. in Courtroom 9;
 5            2.      Plaintiff’s opposition to Defendant’s motion to dismiss shall be filed on or
 6                    before July 1, 2019; and
 7            3.      Defendants’ reply brief, if any, shall be filed on or before July 17, 2019.
 8
 9   IT IS SO ORDERED.
10   Dated:        May 20, 2019
11                                                  UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
                                                   PAGE 2
31
